Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
                                                              FILED
                                                            May 21 2012, 9:13 am
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.                                 CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

SEAN M. SURRISI                                    BRIAN M. KUBICKI
Anderson, Agostino & Keller, P.C.                  TIMOTHY W. WOODS
South Bend, Indiana                                J. THOMAS VETNE
                                                   Jones Obenchain, LLP
                                                   South Bend, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

SALLY G. LEONARD and                               )
INDIANA FARM BUREAU INSURANCE,                     )
As Subrogee of Sally G. Leonard,                   )
                                                   )
       Appellants-Plaintiffs,                      )
                                                   )
               vs.                                 )     No. 71A03-1110-CT-483
                                                   )
BRANDON VICKERS, and                               )
WEAVER HEATING & COOLING, INC.,                    )
                                                   )
       Appellees-Defendants.                       )
                                                   )


                     APPEAL FROM THE ST. JOSEPH CIRCUIT COURT
                        The Honorable David P. Matsey, Senior Judge
                              Cause No. 71C01-1008-CT-95


                                          May 21, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                    Case Summary

      Sally Leonard appeals the trial court granting a motion to strike a document from

designated evidence for lack of authentication and granting summary judgment in favor

of Brandon Vickers and Weaver Heating & Cooling, Inc. (Weaver). She argues that the

Nexstar Contractor Code of Ethics (Code) was properly authenticated and that there are

genuine issues of material fact about whether Weaver was negligent in its hiring,

retention, and supervision of Vickers. Finding that the Nexstar Code of Ethics was not

properly authenticated and that there is no genuine issue of material fact that Weaver was

not negligent, we affirm.

                             Facts and Procedural History

      Weaver is an Indiana corporation owned by Jeffery Ness that is in the business of

selling, installing, and maintaining heating and air conditioning equipment to residential

customers. Weaver is also a member of the Nexstar industry trade group. Tr. p. 6.

Weaver hired Vickers on September 1, 2008, as a heating, ventilating, and air

conditioning technician and installer. The hiring process consisted of Vickers filling out

an application and interviewing with Ness.      The application contained no questions

asking about Vickers’ past criminal history, and Ness did not inquire about a past

criminal history during the interview – he only asked about past driving offenses, which

included a DUI in May 2008. Appellant’s App. p. 83. As a result, Ness was unaware

that Vickers had a conviction from Alabama in 1998 for Negative Worth of a Negotiating

Instrument when he bounced a check for $4.70. Id. at 36.

                                            2
      During the first week of Vickers’ employment, Ness accompanied him on service

calls, but that was the extent of his supervisory period. Id. at 108. On May 12, 2009,

Vickers went on his own to Mike Wertenberger’s home for a semi-annual maintenance

appointment for his HVAC system. Vickers told Wertenberger that his air conditioner

needed five to six pounds of coolant and that there was a coil leak. Id. at 131-32.

Vickers said that he did not want to put that much coolant in the system if it was just

going to leak out so that it would be best to replace the unit. Id. Vickers also told

Wertenberger that his furnace’s heat exchanger was cracked and would need

replacement. Id. at 132. Vickers’ proposal to replace both the air conditioner and the

furnace was a total of $8698.49. In addition to Vickers’ salary, he also received a

commission for sales of HVAC units. Wertenberger told Vickers that he wanted to think

about the proposal.

      Wertenberger contacted other HVAC companies who inspected his HVAC system

and advised him that neither his furnace nor air conditioner needed to be replaced, there

was no leak in the air conditioner coil, and Vickers had pulled the disconnect behind the

air conditioner in order to disable the unit. Id. at 130. Vickers told Ness that he

disconnected the air conditioner when he was working on it and never reconnected it

because it was broken, following company protocol. Id. at 108. Wertenberger ended up

replacing both his air conditioner and furnace with another company, but he said he did

so not because the units were broken, but because both units were old. Id. at 132.

Wertenberger also complained about Vickers both in a customer survey and in a phone




                                           3
conversation with Ness; these complaints were made after he had his air conditioner and

furnace replaced.

      On November 13, 2009, Vickers went to Sharon Leonard’s home to inspect her

heating unit. Vickers stole jewelry Leonard had hidden in her washing machine, and

after a police investigation began, Vickers eventually admitted the theft to Ness. Vickers

pled guilty to criminal charges arising from the theft. Id. at 8. Weaver fired Vickers

immediately.

      On August 2, 2010, Leonard filed a complaint for damages against Weaver and

Vickers for the theft of her jewelry. In her complaint, Leonard alleged that Weaver was

liable for the theft under both respondeat superior and negligent hiring, retention, and

supervision theories of liability. Weaver moved for summary judgment, arguing that it

was not responsible for Vickers’ actions under either theory of liability. Leonard filed a

motion in opposition to summary judgment, and as part of her designated evidence, she

included the Code, which Weaver had pledged to and includes commitments to

professional responsibility and commitments to customers. Id. at 141-42.

      A hearing was held on the motion for summary judgment, and Weaver also moved

to strike the Code from the designated evidence. The trial court granted both the motion

to strike and Weaver’s motion for summary judgment.

      Leonard now appeals.

                                Discussion and Decision

      Leonard makes two arguments on appeal: (1) the trial court abused its discretion

by granting Weaver’s motion to strike the Code from the designated evidence and (2) the


                                            4
trial court erred by granting summary judgment for Weaver because there are genuine

issues of material fact regarding Weaver’s alleged negligent hiring, retention, and

supervision of Vickers. Leonard does not challenge on appeal the trial court’s finding

that Weaver was not liable under a respondeat superior theory.

                                    I. Motion to Strike

       Leonard contends that the trial court abused its discretion by granting Weaver’s

motion to strike the Code from the designated evidence.          We disagree because the

document was not properly authenticated and is therefore not admissible as designated

evidence for summary judgment under Indiana Trial Rule 56(E).

       A trial court has broad discretion in granting or denying a motion to strike.

Coleman v. Charles Court, LLC, 797 N.E.2d 775, 786 (Ind. Ct. App. 2003), reh’g denied.

The trial court’s decision will not be reversed unless prejudicial error is clearly shown.

Id. Indiana Trial Rule 56(E) states in relevant part, “Supporting and opposing affidavits

shall be made on personal knowledge, shall set forth such facts as would be admissible in

evidence, and shall show affirmatively that the affiant is competent to testify to the

matters stated therein.” (emphasis added).       In order to be admissible in evidence,

documents must be authenticated.          Indiana Evidence Rule 901(a) states, “The

requirement of authentication or identification as a condition precedent to admissibility is

satisfied by evidence sufficient to support a finding that the matter in question is what its

proponent claims.”

       When evidence establishes a reasonable probability that an item is what it is

claimed to be, then the item is admissible. Thomas v. State, 734 N.E.2d 572, 573 (Ind.


                                             5
2000). However, the evidence in this case does not sufficiently authenticate the Code.

During the depositions that were designated as evidence, no witness testified about it,

explained where it came from, or when it was created. Ness did explain that Weaver

belonged to Nexstar, Appellant’s App. p. 117-18, but he never discussed, nor was he

asked about, a code of ethics that applied to organizations that were members of Nexstar.

Additionally, there was no testimony that the Code was even in effect at the time that

Vickers stole the jewelry.

       Without any evidence authenticating the Code or verifying its applicability, it

cannot properly be part of the designated evidence for summary judgment. The trial

court therefore did not abuse its discretion by granting Weaver’s motion to strike.

                                 II. Summary Judgment

       Leonard also contends that the trial court erred in granting summary judgment in

favor of Weaver because there are genuine issues of material fact regarding Weaver’s

alleged negligent hiring, retention, and supervision of Vickers. Finding no genuine issue

of material fact, we find that summary judgment was properly granted.

       When reviewing the entry or denial of summary judgment, our standard of review

is the same as that of the trial court: summary judgment is appropriate only where there

is no genuine issue of material fact and the moving party is entitled to a judgment as a

matter of law. Ind. Trial Rule 56(C); Dreaded, Inc. v. St. Paul Guardian Ins. Co., 904

N.E.2d 1267, 1269 (Ind. 2009). All facts established by the designated evidence, and all

reasonable inferences from them, are to be construed in favor of the nonmoving party.

Naugle v. Beech Grove City Sch., 864 N.E.2d 1058, 1062 (Ind. 2007).


                                             6
       “Indiana has long recognized a cause of action for negligent hiring and retention

of an employee.” Levinson v. Citizens Nat’l Bank of Evansville, 644 N.E.2d 1264, 1269

(Ind. Ct. App. 1994) (citing Pittsburgh, Ft. Wayne, & Chi. Ry. Co. v. Ruby, 38 Ind. 294

(1871)), trans. denied. Two different standards have emerged in Indiana cases holding

employers liable for negligent hiring, retention, or supervision: (1) an employer knew the

employee was in the habit of misconducting himself, see, e.g., Levinson, 644 N.E.2d at

1269; Briggs v. Finley, 631 N.E.2d 959, 966-67 (Ind. Ct. App. 1994), trans. denied, and

(2) an employer should have known or had reason to know of the misconduct of the

employee, see, e.g., Grzan v. Charter Hosp. of Nw. Ind., 702 N.E.2d 786, 793 (Ind. Ct.

App. 1998). However, regardless of the standard, Leonard has not provided any evidence

that Vickers had a habit of misconduct, so Weaver could not have known, nor had any

reason to know, that Vickers would steal Leonard’s jewelry.

       The only evidence that Leonard provided of Vickers’ criminal misconduct was a

bounced check in the amount of $4.70 from 1998 and a DUI in 2008. Appellant’s App p.

36, 83. Leonard also argues that Wertenberger’s complaint about Vickers is relevant to

our inquiry. However, the events surrounding Wertenberger’s complaint are unclear, as

Vickers and Wertenberger gave conflicting accounts, and Ness was never able to inspect

the units because they were replaced before Wertenberger made his complaint. These

three events are not sufficient to create a habit of behavior on the part of Vickers such

that Weaver could have known, nor had any reason to know of Vickers’ misconduct; the

events are too isolated in time and character to create a habit.




                                              7
      Finally, Leonard contends that Weaver was negligent in failing to perform a

background check on Vickers before he was hired. We do not need to address this issue,

because even if Weaver had conducted a background check, it would have only found the

bounced check and the DUI, which it already was aware of. One bounced check in the

amount of $4.70 from 1998 is hardly sufficient evidence to allege negligent hiring. We

therefore find that the trial court did not err in granting summary judgment for Weaver.

      Affirmed.

CRONE, J., and BRADFORD, J., concur.




                                            8